Name: Commission Regulation (EEC) No 1375/84 of 17 May 1984 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the representative rate to be applied for the conversion into national currency of the aid for the purchase of butter by non-profit-making institutions and organizations and by the armed forces
 Type: Regulation
 Subject Matter: legal form of organisations;  economic policy;  consumption;  agricultural policy;  processed agricultural produce;  defence
 Date Published: nan

 No L 132/30 Official Journal of the European Communities 18. 5 . 84 COMMISSION REGULATION (EEC) No 1375/84 of 17 May 1984 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the representative rate to be applied for the conversion into national currency of the aid for the purchase of butter by non-profit-making institutions and organiza ­ tions and by the armed forces derogation should therefore be introduced from the provision in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 12(3) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), and in particular Article 4 (3) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 2191 /81 (*) and of Commission Regulation (EEC) No 2192/81 (6), both as last amended by Regula ­ tion (EEC) No 889/84 Q, specifies that the aid shall be converted into national currency at the representative rate obtaining on the first day of the calendar month for which the voucher is valid ; whereas the representa ­ tive rate and the amount of the aid were altered with effect from 2 April 1984, the date of the commence ­ ment of the 1984/85 milk year ; whereas the use of the old rate, applicable on the first day of April to convert the amount of the aid into national currency would result in an abnormal drop for that month ; whereas a HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 2 (2) of Regulation (EEC) No 2191 /81 and of Regulation (EEC) No 2192/81 : 'However, by way of derogation from the provi ­ sions of the preceding subparagraph, the represen ­ tative rate obtaining from 2 April 1984 onwards shall be applicable for the month of April 1984 for the conversion of the amount of aid into national currency.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1984.  For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 90, 1 . 4. 1984, p. 10 . O OJ No L 132, 21 . 5. 1983, p. 33 . (*) OJ No L 90, 1 . 4. 1984, p. 1 . I5) OJ No L 213, 1 . 8 . 1981 , p. 20 . (6) OJ No L 213, 1 . 8 . 1981 , p. 24. P) OJ No L 91 , 1 . 4. 1984, p. 56 .